DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments/arguments filed 12/15/2021 with respect to claim(s) 1-18 have been fully considered and found persuasive. This application contains 18 pending claims. Claim(s) 1, 3, 5, 11, 14, and 18 have been amended. 

Allowable Subject Matter

Claim(s) 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 and 11 have been amended to overcome rejection(s) which were presented in the previous Office Action mailed. 
Regarding claim(s) 1 and 11, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of An apparatus/method comprising: “detect a plurality of feature points from the V-dQ/dV curve; classify each of the plurality of feature points as a first electrode feature point or a second electrode feature point; determine a total number of the plurality of feature points classified as first electrode feature points and a total number of the plurality of feature points classified as second electrode feature points; access, from memory operably coupled to the processor, prestored information associating types of electrode active materials with corresponding total numbers of features points; and determine, according to the accessed prestored information, a type of a first electrode active material and a type of a second electrode active material included in the battery based on a-types of electrode active materials associated with the determined total number of the plurality of feature points classified as first electrode feature points and a-the determined total number of the plurality of feature points classified as second electrode feature points.” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Other claim(s) 2-10 and 12-18 depend from independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868